Exhibit 10.02

THIS DEBENTURE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS DEBENTURE
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
STATE SECURITIES LAWS. THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION
OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS DEBENTURE UNDER SAID
ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO WELLQUEST MEDICAL & WELLNESS CORPORATION THAT SUCH REGISTRATION
IS NOT REQUIRED.

CONVERTIBLE DEBENTURE

          FOR VALUE RECEIVED, WellQuest Medical & Wellness Corporation, an
Oklahoma corporation (the “Borrower”), promises to pay to Regent Private Capital
LLC (the “Holder”) or its registered assigns or successors in interest, the sum
of Four Hundred Forty Three Thousand One Hundred Twenty Three Dollars and Twenty
Eight Cents ($443,123.28), together with any accrued and unpaid interest hereon,
on April 1, 2012 (the “Maturity Date”) if not sooner paid.

          Capitalized terms used herein without definition shall have the
meanings ascribed to such terms in that certain Letter Agreement dated as of May
11, 2009 but effective as of April 1, 2009, between Borrower and the Holder (as
amended, modified or supplemented from time to time, the “Purchase Agreement”).

The following terms shall apply to this Debenture:

ARTICLE I.
INTEREST & AMORTIZATION

1. Contract Rate. Subject to Sections 4.11 and 6.7 hereof, interest payable on
this Debenture shall accrue at a rate per annum equal to ten percent (10.0%)
(the “Contract Rate”).

2. Payments. Payment of the aggregate principal amount outstanding under this
Debenture (the “Principal Amount”), together with all accrued interest thereon
shall be made on the Maturity Date.

ARTICLE II.
CONVERSION REPAYMENT

1. Optional Conversion. The Holder shall have the right, but not the obligation,
at any time until the Maturity Date, or thereafter during an Event of Default
and to convert all or any portion of the outstanding Principal Amount and/or
accrued interest and fees due and payable into fully paid and nonassessable
shares of the Common Stock

--------------------------------------------------------------------------------



at the Fixed Conversion Price. The shares of Common Stock to be issued upon such
conversion are herein referred to as the “Conversion Shares.” The “Fixed
Conversion Price” shall mean $0.08888.

2. Mechanics of Holder’s Conversion. In the event that the Holder elects to
convert this Debenture into Common Stock, the Holder shall give notice of such
election by delivering an executed and completed notice of conversion (“Notice
of Conversion”) to Borrower and such Notice of Conversion shall provide a
breakdown in reasonable detail of the Principal Amount, accrued interest and
fees that are being converted. On each Conversion Date (as hereinafter defined)
and in accordance with its Notice of Conversion, the Holder shall make the
appropriate reduction to the Principal Amount, accrued interest and fees as
entered in its records and shall provide written notice thereof to the Borrower
on the Conversion Date. Each date on which a Notice of Conversion is delivered
or telecopied to Borrower in accordance with the provisions hereof shall be
deemed a Conversion Date (the “Conversion Date”). A form of Notice of Conversion
to be employed by the Holder is annexed hereto as Exhibit A. Pursuant to the
terms of the Notice of Conversion, Borrower will issue instructions to the
transfer agent accompanied by an opinion of counsel to Borrower of the Notice of
Conversion and shall cause the transfer agent to transmit the certificates
representing the Conversion Shares to the Holder by physical delivery or
crediting the account of the Holder’s designated broker with the Depository
Trust Corporation (“DTC”) through its Deposit Withdrawal Agent Commission
(“DWAC”) system within three (3) business days after receipt by Borrower of the
Notice of Conversion (the “Delivery Date”). In the case of the exercise of the
conversion rights set forth herein the conversion privilege shall be deemed to
have been exercised and the Conversion Shares issuable upon such conversion
shall be deemed to have been issued upon the date of receipt by Borrower of the
Notice of Conversion. The Holder shall be treated for all purposes as the record
holder of such Common Stock, unless the Holder provides Borrower written
instructions to the contrary.

3. Conversion Mechanics.

 

 

 

 

(a)

The number of shares of Common Stock to be issued upon each conversion of this
Debenture shall be determined by dividing that portion of the principal and
interest and fees to be converted, if any, by the then applicable Fixed
Conversion Price.

 

 

 

 

(b)

The Fixed Conversion Price and number and kind of shares or other securities to
be issued upon conversion shall be subject to adjustment from time to time upon
the happening of certain events while this conversion right remains outstanding,
as follows:

                    A. Reclassification, etc. If Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes, this Debenture, as to
the unpaid Principal Amount and accrued interest thereon, shall thereafter be
deemed to evidence the right to purchase an adjusted number of such securities
and kind of securities as would have been issuable as the result

--------------------------------------------------------------------------------



of such change with respect to the Common Stock (i) immediately prior to or (ii)
immediately after such reclassification or other change at the sole election of
the Holder.

                    B. Stock Splits, Combinations and Dividends. If the shares
of Common Stock are subdivided or combined into a greater or smaller number of
shares of Common Stock, or if a dividend is paid on the Common Stock or any
preferred stock issued by Borrower in shares of Common Stock, the Fixed
Conversion Price shall be proportionately reduced in case of subdivision of
shares or stock dividend or proportionately increased in the case of combination
of shares, in each such case by the ratio which the total number of shares of
Common Stock outstanding immediately after such event bears to the total number
of shares of Common Stock outstanding immediately prior to such event.

4. Reservation of Shares. During the period the conversion right exists,
Borrower will reserve from its authorized and unissued Common Stock a sufficient
number of shares to provide for the issuance of Common Stock upon the full
conversion of this Debenture. Borrower represents that upon issuance, such
shares will be duly and validly issued, fully paid and non-assessable. Borrower
agrees that its issuance of this Debenture shall constitute full authority to
its officers, agents, and transfer agents who are charged with the duty of
executing and issuing stock certificates to execute and issue the necessary
certificates for shares of Common Stock upon the conversion of this Debenture.

5. Issuance of New Debenture. Upon any partial conversion of this Debenture, a
new Debenture containing the same date and provisions of this Debenture shall,
at the request of the Holder, be issued by the Borrower to the Holder for the
principal balance of this Debenture and interest which shall not have been
converted or paid. Subject to the provisions of Article III, the Borrower will
pay no costs, fees or any other consideration to the Holder for the production
and issuance of a new Debenture.

ARTICLE III.
EVENTS OF DEFAULT

          The occurrence of any of the following events set forth in Sections
3.1 through 3.9, inclusive, shall be an “Event of Default”:

1. Failure to Pay Principal, Interest or other Fees. Borrower fails to pay when
due any installment of principal, interest or other fees hereon or on any other
promissory note issued pursuant to the Purchase Agreement, and such failure
shall continue for a period of ten (10) days following the date upon which any
such payment was due.

2. Breach of Covenant. Borrower breaches any covenant or other term or condition
of this Debenture in any material respect and such breach, if subject to cure,
continues for a period of fifteen (15) days after the occurrence thereof.

--------------------------------------------------------------------------------



3. Breach of Representations and Warranties. Any representation or warranty of
Borrower made herein, or the Purchase Agreement, or in any Ancillary Agreement
shall be false or misleading in any material respect.

4. Stop Trade. An SEC stop trade order or Principal Market trading suspension of
the Common Stock shall be in effect for 5 consecutive days or 5 days during a
period of 10 consecutive days, excluding in all cases a suspension of all
trading on a Principal Market, provided that Borrower shall not have been able
to cure such trading suspension within 30 days of the notice thereof or list the
Common Stock on another Principal Market within 60 days of such notice. The
“Principal Market” for the Common Stock shall include the FINRA OTC Bulletin
Board, FINRA SmallCap Market, FINRA National Market System, American Stock
Exchange, or New York Stock Exchange (whichever of the foregoing is at the time
the principal trading exchange or market for the Common Stock), or any
securities exchange or other securities market on which the Common Stock is then
being listed or traded.

5. Receiver or Trustee. Any Borrower or any of its Subsidiaries shall make an
assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business; or such a receiver or trustee shall otherwise be
appointed.

6. Judgments. Any money judgment, writ or similar final process shall be entered
or filed against any Borrower or any of its Subsidiaries or any of their
respective property or other assets for more than $250,000 in the aggregate for
Borrower, and shall remain unvacated, unbonded or unstayed for a period of
thirty (30) days.

7. Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation proceedings
or other proceedings or relief under any bankruptcy law or any law for the
relief of debtors shall be instituted by or against any Borrower or any of its
Subsidiaries.

8. Default Under Other Agreements. The occurrence of an Event of Default under
and as defined in the Purchase Agreement or any Ancillary Agreement or any event
of default (or similar term) under any other agreement evidencing indebtedness
of at least $500,000.

9. Failure to Deliver Common Stock or Replacement Debenture. Borrower’s failure
to timely deliver Common Stock to the Holder pursuant to and in the form
required by this Debenture and the Purchase Agreement, if such failure to timely
deliver Common Stock shall not be cured within five (5) days. If Borrower is
required to issue a replacement Debenture to Holder and Borrower shall fail to
deliver such replacement Debenture within seven (7) Business Days.

DEFAULT RELATED PROVISIONS

10. Default Interest Rate. Following the occurrence and during the continuance
of an Event of Default, interest on this Debenture shall automatically be
increased by one-half percent (0.50%) per month, subject to a maximum interest
rate of twelve percent

--------------------------------------------------------------------------------



(12%) per annum, and all outstanding Obligations, including unpaid interest,
shall continue to accrue interest from the date of such Event of Default at such
interest rate applicable to such Obligations until such Event of Default is
cured or waived.

11. Conversion Privileges. The conversion privileges set forth in Article II
shall remain in full force and effect immediately from the date hereof and until
this Debenture is paid in full.

12. Cumulative Remedies. The remedies under this Debenture shall be cumulative.

ARTICLE IV.
MISCELLANEOUS

1. Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

2. Notices. Any notice herein required or permitted to be given shall be in
writing and provided in accordance with the terms of the Purchase Agreement.

3. Amendment Provision. The term “Debenture” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented, and any
successor instrument as it may be amended or supplemented.

4. Assignability. This Debenture shall be binding upon each Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder in accordance with the
requirements of the Purchase Agreement.

5. Cost of Collection. If default is made in the payment of this Debenture, each
Borrower shall jointly and severally pay the Holder hereof reasonable costs of
collection, including reasonable attorneys’ fees.

6. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Debenture
shall be governed by, and construed in accordance with, the internal laws of the
State of Oklahoma without regard to the choice of law principles thereof. Each
of the parties hereto irrevocably submits to the exclusive jurisdiction of the
courts of the State of Oklahoma and the United States District Courts situated
therein for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated hereby.
Service of process in connection with any such suit, action or proceeding may be
served on each party hereto anywhere in the world by the same methods as are
specified for the giving of notices under this Agreement. Each of

--------------------------------------------------------------------------------



the parties hereto irrevocably consents to the jurisdiction of any such court in
any such suit, action or proceeding and to the laying of venue in such court.
Each party hereto irrevocably waives any objection to the laying of venue of any
such suit, action or proceeding brought in such courts and irrevocably waives
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY
RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS
AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS
WAIVER.

7. Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by Borrowers to the Holder and thus refunded to the Borrowers

8. Construction. Each party acknowledges that its legal counsel participated in
the preparation of this Debenture and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Debenture to favor any party
against the other.

[Balance of page intentionally left blank; signature page follows.]

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, Borrower has caused this Convertible Debenture to
be signed in its name effective as of this 1st day of April, 2009.

 

 

 

 

WELLQUEST MEDICAL & WELLNESS CORPORATION

 

 

 

 

By:

 

 

 

 

 

Name:

Steve Swift

 

Title:

President


--------------------------------------------------------------------------------



EXHIBIT A

NOTICE OF CONVERSION

(To be executed by the Holder in order to convert all or part of the Debenture
into Common Stock)

[Name and Address of Holder]

The undersigned hereby converts $_________ of the principal due on April 1, 2012
under the Convertible Debenture issued by WellQuest Medical & Wellness
Corporation (“Borrower”) dated as of April 1, 2009 by delivery of shares of
Common Stock of Borrower on and subject to the conditions set forth in Article
II of such Debenture.

 

 

1.     Date of Conversion

_______________________

 

 

2.     Shares To Be Delivered:

_______________________

 

______________________________

 

 

 

By:_______________________________

 

 

 

Name:_____________________________

 

Title:______________________________


--------------------------------------------------------------------------------